DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9 and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2005/0258575 to Kruse et al. (Kruse).

With regard to claim 1, Kruse discloses a method for consolidating a preform of braided fiber (Kruse, abstract), the method comprising: 
acquiring a braided preform (11, fig. 8, paragraph 0061) comprising fibers of unidirectional material (paragraph 0054) that have been woven into a shape having a closed cross-section (shown in the cross sectional view of fig. 8); 
disposing the braided preform within a mandrel (13/13, fig. 10B, paragraph 0062); 
disposing an inflatable bladder (1, fig. 8, paragraph 0052) within the closed cross-section of the braided preform; and 
iteratively applying pressure to the braided preform via the bladder to consolidate the braided preform against the mandrel (paragraphs 0068 and 0073, noting the bladder is pressurized to 2 bar during the heating of the prepreg liner and then pressurized to 10 bar during curing of the liner into the final shape of the device, making at least one iteration of a pressurizing step).  

With regard to claim 2, Kruse discloses the method of claim 1 as set forth above and further discloses wherein: 
applying pressure comprises ramping pressure from a lower bound (atmospheric pressure) to an upper bound (applied pressure of either 2 or 10 bar as set forth above in the rejection of claim 1) of a range of pressures.  

With regard to claim 3, Kruse discloses the method of claim 2 as set forth above, and further discloses wherein: iteratively applying pressure comprises ramping pressure from a lower bound to an upper bound for each of multiple ranges of pressures (from atmospheric pressure up to 2 bar during the heating of the preform them from atmospheric pressure up to 10 bar during curing in the mold).  

With regard to claim 4, Kruse discloses the method of claim 3 as set forth above, and further discloses wherein: iteratively applying pressure comprises ramping pressure from a lower bound to an upper bound for a first range of pressures (the 2 bar during heating), and ramping pressure from a lower bound to an upper bound for a second range of pressures (the 10 bar during curing), wherein each pressure in the second range of pressures is equal to or greater than each pressure in the first range of pressures (10 bar is greater than 2 bar).  

With regard to claim 7, Kruse discloses the method of claim 1 as set forth above,  and further discloses wherein: the braided preform is dry (paragraph 0032).  

With regard to claim 8, Kruse discloses the method of claim 1 as set forth above, and further discloses comprising: holding multiple portions of the mandrel in contact to define a boundary of the preform (shown in fig. 12, the closing of the mold will bring multiple portions of the mandrel (mold – i.e. left and right portions) to define a boundary of the preform).  

With regard to claim 9, Kruse discloses the method of claim 1 as set forth above, and further discloses comprising: automatically determining whether fibers in the braided preform have shear-locked while the pressure is iteratively applied (during the consolidation step described in paragraph 0073 the preform becomes progressively harder until a final void content and wall thickness is achieved.  It is submitted that when the preform is released from the external mandrel as described in paragraph 0074 the fibers in the braided preform become shear locked).  

With regard to claim 28, Kruse discloses a method for consolidating a braided preform (Kruse, abstract), the method comprising: 
acquiring a braided preform (11, fig. 8, paragraph 0061) comprising fibers of unidirectional material (paragraph 0054) that have been woven into a shape having a closed cross-section (shown in the cross sectional view of fig. 8); 
increasing a consolidation force applied to the braided preform (paragraph 0068); and 
determining whether fibers in the braided preform are shear locked, wherein: in response to determining that the fibers in the braided preform are not shear locked (as the fibers would be at the end of the heating step in which the resin matrix is melted), further increasing the consolidation force (described in paragraph 0073 the bladder is pressurized up to 10 bar which will squeeze the preform between the bladder and external mandrel); and 
in response to determining that the fibers in the braided preform are shear locked (the final desired void content described in paragraph 0073 would necessarily encompass determining a state that also has fibers that are shear locked), decreasing the consolidation force (as described in paragraph 0073 typically between 30 seconds and 180 seconds after application of the consolidation force).  

With regard to claim 29, Kruse discloses the method of claim 28 as set forth above and further discloses wherein: the determining is performed iteratively over time (the first iteration of applied pressure in the determining step is described in paragraph 0068 and the second iteration of applied pressure in the determining step is described in paragraph 0068).  

With regard to claim 30, Kruse discloses the method of claim 28 as set forth above, and further discloses wherein: the consolidation force is applied via a bladder that is inflatable (1, fig. 8, paragraph 0052).  

With regard to claim 31, Kruse discloses the method of claim 28 as set forth above and further comprising: placing a mandrel (13/13, fig. 10B, paragraph 0062) around the braided preform.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 10-14, 16-20 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2005/0258575 to Kruse et al. (Kruse).

With regard to claim 6, Kruse discloses the method of claim 1 as set forth above, but fails to further disclose comprising: removing the bladder from the braided preform; and removing the preform from the mandrel.  
	It would have been obvious to one having ordinary skill in the art at the time of filing to provide for the removal of the bladder from the preform after consolidation of the resin matrix in applications where the extra weight savings is desired and where the consolidated preform is used as a structural member and not as a container.

With regard to claims 10 and 32, Kruse does not explicitly disclose a portion of an aircraft assembled according to the method of claims 1 and 28 (even though the method itself is disclosed). Kruse discloses the use of the disclosed method in applications including aerospace space frame structures and generally everywhere where lightweight is of advantage.  It would have been obvious to one having ordinary skill in the art at the time of filing to practice the method of claims 1 and 28 to create a portion of an aircraft in order to allow the aircraft to reap the benefits of a lightweight and functional aircraft portion.

With regard to claims 11-14 and 16-19, Kruse fails to disclose the non-transitory computer readable medium embodying programmed instructions which, when executed by a processor, are operable for performing the method claims 1-4 and 7-9 as set forth above, comprising for consolidating a preform of braided fiber, the method comprising: acquiring a braided preform comprising fibers of unidirectional material that have been woven into a shape having a closed cross-section; disposing the braided preform within a mandrel; disposing an inflatable bladder within the closed cross-section of the braided preform; and iteratively applying pressure to the braided preform via the bladder to consolidate the braided preform against the mandrel (see rejection of claim 1 above).  
	It would have been obvious to one having ordinary skill in the art at the time of filing to provide a non-transitory computer readable medium embodying programmed instruction, which when executed by a processor, are operable to perform the known method claims 11-14 and 16-19 which correspond to rejected claims 1-4 and 7-9 discussed above.  Such a computer program would make the process of manufacturing more efficient by allowing the process to be automated.

With regard to claim 20, Kruse fails to disclose a portion of an aircraft assembled according to the method defined by the instructions stored on the computer readable medium of claim 11.  
Kruse discloses the use of the disclosed method in applications including aerospace space frame structures and generally everywhere where lightweight is of advantage.  It would have been obvious to one having ordinary skill in the art at the time of filing to practice the method of claims 1 as encoded on the computer readable medium of claim 11 to create a portion of an aircraft in order to allow the aircraft to reap the benefits of a lightweight and functional aircraft portion.

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2005/0258575 to Kruse et al. (Kruse) in view of United States Patent Application Publication No. 2006/0112996 A1 to Poole (Poole).

With regard to claim 21, Kruse discloses an apparatus for consolidating a preform of braided fiber (Kruse, abstract), the apparatus comprising: 
a mandrel (13/13, fig. 10B, paragraph 0062) that is dimensioned to receive the braided preform (shown in fig. 10B); 
a bladder (1, fig. 8, paragraph 0052) that is dimensioned to fit within a closed cross-section of the braided preform; and 
a controller that iteratively applies pressure to the preform via the bladder to consolidate the braided preform against the mandrel (not disclosed).  
	Poole discloses the use of pressure pulses to avoid unwanted bubbles when applying material to a pipe (i.e. an external mandrel) in paragraph 0054 to provide a smooth surface.  
It would have been obvious to one having ordinary skill in the art at the time of filing to provide a controller to the apparatus of Kruse that would apply pressure pulses to the bladder as taught by Poole in order to facilitate the creation of a smooth surfaced article

With regard to claim 22, Kruse in view of Poole discloses the apparatus of claim 21 as set forth above, and further discloses wherein: the controller applies pressure by ramping pressure from a lower bound to an upper bound of a range of pressures (paragraphs 0068 and 0073, noting the bladder is pressurized from atmospheric pressure to 2 bars during the heating of the preform and then pressurized to 10 bar during the curing).  

With regard to claim 23, Kruse in view of Poole discloses the apparatus of claim 22 as set forth above, and further discloses wherein: the controller iteratively applies pressure by ramping pressure from a lower bound to an upper bound for each of multiple ranges of pressures (it would be further obvious to program the controller to control the bladder during the heating and curing stages to help automate the process).  

With regard to claim 24, Kruse in view of Poole discloses the apparatus of claim 21 as set forth above, and further discloses wherein: the controller iteratively applies pressure by ramping pressure from a lower bound to an upper bound for a first range of pressures (paragraph 0068, 2 bar), and ramping pressure from a lower bound to an upper bound for a second range of pressures (paragraph 0072, 10 bar), wherein each pressure in the second range of pressures is equal to or greater than each pressure in the first range of pressures.  

With regard to claim 25, Kruse in view of Poole discloses the apparatus of claim 21 as set forth above, and Kruse further discloses wherein: the braided preform is pre-impregnated with a thermoplastic (paragraph 0018), and the apparatus further comprises: a heater that heats the braided preform to a processing temperature below a melting temperature of the thermoplastic (paragraph 0020 describes heating a preform above the melting temperature of the thermoplastic.  The heating apparatus used in the process described in paragraph 0020 is capable of heating a braided preform to a temperature that is below a melting temperature of the thermoplastic).  

With regard to claim 26, Kruse in view of Poole discloses the apparatus of claim 21 as set forth above, and further discloses wherein: the mandrel comprises multiple portions (fig. 10B, upper and lower portions of the mold function as external mandrel having two portions) that are held in contact and define a boundary of the preform (shown if g. 11C).  

With regard to claim 27, Kruse in view of Poole fails to disclose fabricating a portion of an aircraft using the apparatus of claim 21, however it would have been obvious to one having ordinary skill in the art at the time of filing to practice the method of claims 1 and 28 to create a portion of an aircraft in order to allow the aircraft to reap the benefits of a lightweight and functional aircraft portion.  

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest a method where a braided preform is heated to a processing temperature below a melting temperature of the thermoplastic while iteratively applying the pressure, together in combination with the other claim elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not made of record above disclose braided preform devices having some but not all of the claimed features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor s can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753